Mail - CASDdb_interdistricttransfer_casd - Outlook                   https://outlook.office365.com/mail/interdistricttransfer_casd@casd.uscou...
                  Case 3:19-cv-01754-L-RBB Document 32 Filed 10/21/20 PageID.145 Page 1 of 1

                Reply all              Delete         Junk   Block


            Transferred case has been opened

                     usdc_ecf_ilnd@ilnd.uscourts.gov
              U      Wed 10/21/2020 5:42 PM
                     To: CASDdb_interdistricttransfer_casd




                     CASE: 3:19-cv-01754

                     DETAILS: Case transferred from California Southern
                     has been opened in Northern District of Illinois - CM/ECF LIVE, Ver 6.3.3
                     as case 1:20-cv-06244, filed 10/21/2020.



                     Reply       Forward




1 of 1                                                                                                                    10/21/2020, 1:08 PM
